Plaintiffs have appealed from a judgment dismissing their complaint in an action of ejectment. The action was referred to and tried before an official referee and judgment is based on his findings. The land in dispute consists of a triangular strip located in the hamlet of Claverack. The premises have been enclosed by posts and chains for more than seventy-five years and for all that time have been known as a park. Only questions of fact are involved. The evidence sustains the finding of the referee. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffeman, Schenck and Poster, JJ.